DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/21/2020 have been fully considered but they are not persuasive.
It is noted applicant fails to address objections made to the drawings and claims, or the 35 USC § 112 rejections.  The remarks appear to focus entirely on the background and merit of an invention disclosed the instant application.
Applicant argues that the application is drawn to a new design and structure to “provide positive or negative optical power to correct the defocus for the eye” and differs from the McGinn reference.  It is noted that the features upon which applicant relies (i.e., providing positive or negative optical power) are not recited in independent claim 21 and independent claim 34 only requires providing a desired optical power.  McGinn teaches, for example, using electrode layers to generate an electric field that causes a change in the refractive index of the electro-active material, corresponding to an optical power. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues a phrase "diffractive liquid crystal lens" refer to a specific type of lens and McGinn does not invent a lens at all. Examiner notes McGinn's title of invention indicates the invention to be a lens and applicant has not provided a specific definition or shown a commonly acceptable meaning to a person of ordinary skill in the art of this phrase, and it is treated using broadest reasonable interpretation, i.e., a lens that contains liquid crystals and can diffract.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed 
Information Disclosure Statement
The references accompanying remarks filed on 11/21/202 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).  Please note petition will not be granted unless applicant can demonstrate color drawings/photographs are the only practical medium to disclose the subject matter.
Claim Objections

Claim 33 is objected to because of the following informalities:  each claim should be in the form of a single sentence ending having and ending with a single period.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 28, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 29, it is unclear “a radians” entails or how one might ascertain what is “a multiple of a radians”.
Regarding claim 33, the phrase “such as” and "for example" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examples listed therein are not treated on merits for the purpose of this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,154,804 to McGinn et al.
Regarding claims 21, 27, McGinn teaches a vision correction system comprising a lens (100, Fig. 6A) having a nonlinear phase profile which is achieved by sectors of linearly modulated phase profile and a plurality of zones (optical phase profiles of the lens along two different radial cross-sections of the lens, Figs. 8B, 8C showing a plurality of zones each having a respective linear profile), wherein each of the zones comprises contact ring electrodes (a plurality of concentric electrode rings 104a, Fig. 6B) and control electrodes or resistors (insulating rings 154, which are resistors, i.e., high resistance, and controls the electrode rings by significantly confining its voltages to the region occupied by the electrode rings), and wherein the lens is configured as a diffractive liquid crystal lens (the lens includes a fixed lens region 118 which may be diffractive and an electro-active region having electro-active material such as nematic liquid crystal or cholesteric liquid crystal is contained in a gap between two electrode layers, see at least col. 5, line 56 – col. 6, line 10 and Figs. 9A-F) or harmonic diffractive liquid crystal lens.
Regarding claims 22-24, 33, McGinn teaches the lens having inner and outer zones each having eight linear sectors or subzones, boundaries of which are defined by eight electrode rings 114 as shown in Fig. 7).
Regarding claims 25, 28, the electrode rings are composed of any of the known transparent conductive metallics, e.g., indium tin oxide (ITO) or a conductive organic material, e.g., poly(3,4-ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) or carbon nano-tubes.

Regarding claim 29, phase change or phase shift are measured in radians.
Regarding claim 30, voltages ranging from 1V to 4V were applied to the electrode rings, so the resultant phase profile approximated a Zernike Z40 polynomial in Fig. 6D.
Regarding claim 31, a substrate layer 152 may provide additional (plus or minus) fixed optical power to the lens, e.g., by refraction or diffraction.
Regarding claim 32 and what the vision correction is employed to do, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 34, McGinn further teaches the sensor includes a transmitter, a receiver, and a processor, all of which are operatively connected. The transmitter and the receiver are located internal or external to the eye. The transmitter transmits signals over time. The receiver receives the signals that reflect off of the iris of the eye (defining a moveable boundary of the pupil). The processor retrieves data associated with the reflected signals and calculates the trajectories of the reflected signal over time. The processor uses these trajectories to identify a change in the location of the iris over time, e.g., when iris/eye moves closer or further away from the external transmitter/receiver based on time of flight.  When the controller (voltage generator) applies a voltages potential to the first and second electrode layers, an electric field is generated thereacross. This electrical field causes a change in the refractive index of the electro-active material, corresponding to an optical power or optical phase profile that is equal and opposite to that of an aberration wavefront of an eye. (See at least col. 5, para. 1, and col. 5, line 56 through col. 6, line 10)
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 36, McGinn discusses using the lens and a near distance viewing zone 130 extensively with reference to Fig. 9.
Regarding claim 37, McGinn teaches multiple voltage arrays may be stored in the controller to generate the appropriate correction profile for each such circumstance. Computer software may be used to convert the aberrated wavefront phase profile, as measured by a wavefront sensor, into the appropriate voltage array necessary for correction. (col. 11, ll. 28-45)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2011/153158A1 teaches electro-active element 220 acts as a diffractive or refractive lens, such as a Fresnel lens, or other element (centered in the aperture) with variable optical power. Changing the size of the aperture and/or the optical power of an electro-active element 210 in response to changes in object distance (estimated from sensor measurements) causes the implantable ophthalmic device's net optical power and depth of field to change so as to provide the best focus for images of near and/or intermediate objects.
Applicant should note that this action closes prosecution on the merits.  As a result, applicant has several options to proceed further:
•	File an after final response.  See MPEP §714.12, §714.13.
•	Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200

•	File a continuation.  See MPEP §201.06-§201.08.
•	Allow the case to go abandoned.  See MPEP §711.
A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below: http://www.uspto.gov/web/offices/pac/mpep/index.html
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHARLIE Y PENG/               Primary Examiner, Art Unit 3649